Case: 13-3097      Document: 12      Page: 1     Filed: 06/19/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

          ROBERT DONNELL DONALDSON,
                   Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

     DEPARTMENT OF HOMELAND SECURITY,
                  Intervenor.
            ______________________

                          2013-3097
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC300A120619-I-1.
                 ______________________

                         ON MOTION
                    ______________________
                           ORDER
     Robert Donnell Donaldson moves without opposition
 to reform the caption to designate the Merit Systems
 Protection Board as the respondent. Mr. Donaldson also
 moves to stay briefing. The Department of Homeland
Case: 13-3097         Document: 12    Page: 2   Filed: 06/19/2013




 2                                   ROBERT DONALDSON v. MSPB

 Security opposes. The Department of Homeland Security
 moves unopposed for leave to intervene.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Mr. Donaldson’s petition for lack of juris-
 diction. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     1) The motion to reform the caption with the Board
 as respondent is granted.
      2) The motion to intervene is granted. The revised
 official caption is reflected above.
     3) The motion to stay is denied. Mr. Donaldson’s
 opening brief is due within 30 days of the filing of this
 order.
                                        FOR THE COURT


                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk

 s25